t c memo united_states tax_court william m barry and trudi g swain petitioners v commissioner of internal revenue respondent docket no filed date arnold van dyk and darin c james for petitioners paul w isherwood for respondent memorandum opinion thornton judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure the issue for decision is whether petitioners are entitled to 1all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and continued deduct legal expenses_incurred in a breach of contract action that petitioner william m barry brought in an attempt to recoup alimony he allegedly overpaid his ex-wife background the parties submitted this case fully stipulated pursuant to rule the stipulated facts are found accordingly when they petitioned the court petitioners resided in the state of washington mr barry was formerly married to beth barry mr barry and ms barry entered into a separation and property settlement agreement separation agreement dated date and their marriage was eventually terminated by final judgment on date the judgment of dissolution ordered mr barry to pay ms barry alimony of dollar_figure per month in mr barry initiated a civil_action against ms barry for breach of contract he alleged that under the separation agreement ms barry was entitled to total alimony of only dollar_figure and that he had paid her that amount in full he further alleged that ms barry was in default of the separation agreement when she continued procedure all monetary amounts are rounded to the nearest dollar 2petitioners concede that if they are not entitled to deduct these legal expenses then they are liable for the sec_6662 accuracy-related_penalty filed for divorce in and demanded alimony as part of the divorce mr barry sought judgment against ms barry for dollar_figure--the excess of the total alimony he claimed to have paid her over the amount he claimed she was entitled to under the separation agreement--plus interest costs and attorney’s fees we take judicial_notice that mr barry’s lawsuit was dismissed in as time barred barry v barry no 11-cv-1776-t-24-tgw m d fla date order dismissing case in mr barry paid his attorney at least dollar_figure for services in connection with his lawsuit against ms barry on their form_1040 u s individual_income_tax_return petitioners claimed a deduction for other expenses of dollar_figure on schedule a itemized_deductions the other expenses deduction was a claim for the legal fees paid with respect to the civil_action against ms barry discussion petitioners bear the burden of proving that they are entitled to the claimed deduction for legal fees see rule a 503_us_79 292_us_435 3although petitioners claimed a deduction of dollar_figure for legal fees paid in the parties stipulated that petitioners have substantiated only dollar_figure of this amount and are not entitled to deduct the remaining dollar_figure this burden requires them to demonstrate that the deduction is allowable pursuant to some statutory provision and that the expense to which the deduction relates has been paid_or_incurred see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1 a income_tax regs personal_living_and_family_expenses are generally not deductible sec_262 taxpayers may however generally deduct ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income or the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 and in 372_us_39 the supreme court held that legal fees incurred by a taxpayer in resisting his wife’s property claims in a divorce proceeding were not deductible because the wife’s claims that gave rise to the fees stemmed from the taxpayer’s marital relationship rather than from any profit-seeking activity the court stated that the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was ‘business’ or ‘personal’ and hence whether it is deductible or not under section a of the code as amended the predecessor of sec_212 and of the code id pincite accord 372_us_53 decided the same day as gilmore and reaching the same result under sec_212 of the code see also 45_tc_439 extending the rationale of gilmore and patrick to disallow expenses_incurred in defending an action to set_aside an antenuptial agreement and stating that i f the claim could not have existed but for the marriage relationship the cost of defending it is a nondeductible personal_expense petitioners acknowledge on brief that mr barry’s legal fees would not have been incurred but for a prior marital relationship in so stating they seem to acknowledge that these legal fees might not be deductible under the origin-of-the- claim test of gilmore and patrick they contend however that gilmore and patrick are distinguishable as involving taxpayers whose claimed deductions were based on specific language of the code now found in sec_212 allowing a deduction for expenses paid_or_incurred for the conservation of property_held_for_the_production_of_income by contrast petitioners rely upon sec_212 which allows a deduction for expenses paid_or_incurred for the production_of_income because mr barry’s lawsuit was for the purpose of recovering allegedly overpaid alimony which petitioners equate with the production_of_income they say the deduction of the associated legal expenses is not barred by the origin-of-the-claim test insofar as petitioners mean to suggest that the gilmore origin-of-the-claim test is categorically inapplicable to deductions claimed pursuant to sec_212 their argument lacks merit the supreme court concluded in gilmore u s pincite n that sec_212 was substantially identical to code sec_23 as amended by the revenue act of ch sec_121 sec_56 stat pincite and made applicable for years beginning after date by revenue act of sec_121 sec_23 of the code as amended contained in a single paragraph the provisions that are now codified in separate paragraphs and of sec_212 as the supreme court explained sec_23 wa sec_4sec a of the code as amended revenue act of ch sec_121 sec_56 stat pincite provided for a deduction from gross_income as follows non-trade or non-business expenses --in the case of an individual all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 provides in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable year-- continued enacted to provide for a class of deductions ‘coextensive with the business deductions allowed by section a except for’ the requirement that the income-producing activity qualify as a trade_or_business gilmore u s pincite quoting 325_us_365 the court stated that a basic restriction upon the availability of a section a deduction is that the expense item involved must be one that has a business origin and is not an expressly nondeductible personal living or family expense under code sesc a the predecessor of sec_262 id pincite the court concluded that sec_24 must impose the same limitation upon the reach of section a --in other words the only kind of expenses deductible under section a are those that relate to a ‘business ’ that is profit-seeking purpose and not personal living or family_expenses id pincite because as just discussed expenses_for_the_production_or_collection_of_income were within the class of deductions allowed by sec_4 continued for the production_or_collection_of_income for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income a clearly those types of expenses are generally within the reach of the origin-of-the-claim test that the court adopted in gilmore furthermore this court has on many occasions applied the origin-of-the- claim test to claimed deductions for legal fees under sec_212 see eg 63_tc_513 aff’d 533_f2d_117 3d cir lange v commissioner tcmemo_1998_161 barr v commissioner tcmemo_1989_420 in fact this court has previously applied the gilmore origin-of- the-claim test to disallow a deduction claimed pursuant to sec_212 for legal expenses the taxpayer incurred in a legal action which resulted in a reduction of alimony paid to his former wife see sunderland v commissioner tcmemo_1977_116 and in a case presenting the very question presented to us today--the deductibility under sec_212 of legal expenses_incurred in an attempt to recoup allegedly wrongfully paid alimony--a district_court disallowed the claimed deduction relying upon sunderland and its application of the gilmore origin-of- the-claim test 550_fsupp_809 e d la petitioners contend that favrot was wrongly decided for assistance they look to 42_tc_706 and 40_tc_304 each of these cases held that legal fees paid_by a wife in obtaining alimony includible in her gross_income pursuant to sec_71 were deductible under sec_212 petitioners contend that under the rationale of wild and elliott mr barry’s legal expenses should also be deductible under sec_212 because they say those expenses were incurred specifically for the purpose of collecting money that would be included in taxable_income more particularly petitioners contend that if mr barry had prevailed in the case against his former wife any recovery received by the petitioner would have been includible in gross_income under the tax_benefit_rule respondent does not dispute that any recovery mr barry might have received would have been included in gross_income under the tax_benefit_rule respondent suggests however that this asserted tax consequence does not alter the status of mr barry’s legal expenses as nondeductible personal expenses we agree 5under the tax_benefit_rule if an amount is deducted from income in one year and a part or all of the amount is recovered in a later year the recovered amount is treated as income for the year it is received to the extent the deduction reduced the amount of tax imposed sec_111 119_tc_317 aff’d 370_f3d_1228 d c cir kadunc v commissioner tcmemo_1997_92 see 460_us_370 the basic purpose of the tax_benefit_rule is to achieve rough transactional parity in tax and to protect the government and the taxpayer from the adverse effects of reporting a transaction on the basis of assumptions that an event in a subsequent year proves to have been erroneous hillsboro nat’l bank v commissioner u s pincite the record does not reveal the basis for the parties’ agreement about the application of the tax_benefit_rule to petitioners’ situation contrary to the teaching of gilmore petitioners’ argument focuses improperly on the potential consequences of mr barry’s lawsuit--the putative inclusion of the recovered proceeds in petitioners’ gross_income under the tax_benefit rule--rather than upon the origin and character of his claim moreover the holding in wild does not turn as petitioners seem to suggest simply on the question of whether the amounts sought to be recovered in the legal proceedings would have been includible in gross or taxable_income rather wild relied on regulations which contain an exception to the general_rule that was applied in gilmore and patrick sec_1_262-1 income_tax regs that regulatory exception relates solely to expenses_incurred by the wife for the production or collection of amounts ‘includible in gross_income under sec_71 ’ which deals with the taxability of alimony and similar amounts received by a wife as separate_maintenance or support in connection with the marital relationship 47_tc_290 petitioners do not contend that this 6petitioners contend that the outdated wording of the regulation if applied literally could not withstand an equal protection challenge although the constitutionality and application of this regulation are not directly at issue in this case it seems clear that it should be construed in gender- and spouse-neutral fashion see u s c sec_1 in determining the meaning of any act of congress words importing the masculine gender include the feminine as well sec_7701 80_tc_464 n in the instant case we use the terms ‘husband’ as the paying spouse and continued regulatory exception applies to mr barry’s claimed legal expenses and the record does not support any such contention given the inapplicability of this regulatory exception the pertinent rule is the general_rule stated in the regulations generally attorney’s fees and other costs paid in connection with a divorce separation or decree for support are not deductible by either the husband or the wife sec_1_262-1 income_tax regs consistent with this general_rule the caselaw is well settled that legal continued ‘wife’ as the recipient spouse of alimony payments both for convenience and because that was the actual set of facts in the cases we discuss of course the result would be the same were the wife the payor spouse and the husband the payee spouse 74_tc_1357 n sec_71 also applies to alimony if any paid_by the wife barrer v commissioner tcmemo_1981_256 tax ct memo lexis at n the same rule_of inclusion of alimony payments in the receiving spouse’s gross_income applies if the described payments in sec_71 are made from the wife to the husband 7although the amount mr barry sought to recover from ms barry was attributable to allegedly overpaid alimony any amount he recovered as a result of his legal action would not have been includable in income as alimony under sec_71 in order to qualify as alimony a cash payment must satisfy four requirements including that such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 because mr barry’s claim against ms barry was for breach of contract and sought to recover alimony allegedly overpaid any amount recovered would not be under_a_divorce_or_separation_instrument therefore any recovery on that cause of action would not be alimony under sec_71 and the associated legal fees would not come within the ambit of the second sentence of sec_1_262-1 income_tax regs expenses_incurred in actions to resist or reduce alimony obligations are nondeductible personal expenses see eg sa’d v commissioner tcmemo_2012_348 conway v commissioner tcmemo_1994_405 smith v commissioner tcmemo_1980_182 richard v commissioner tcmemo_1979_327 sunderland v commissioner tcmemo_1977_116 clearly if mr barry had filed suit in the same year as his divorce from ms barry resisting the alimony obligations his legal expenses would have been nondeductible personal expenses in seeking to deduct legal expenses_incurred in an action to recoup alimony petitioners seek impermissibly to do indirectly what cannot be done directly it is true as petitioners suggest that a deduction for legal expenses is not necessarily precluded simply because the taxpayer’s underlying claim arose in a divorce action in liberty vending inc v commissioner tcmemo_1998_177 for instance the taxpayer was allowed a deduction for legal fees incurred to resist actions by the taxpayer’s ex-wife that interfered with the business activities of the taxpayer’s corporation see also hahn v commissioner tcmemo_1976_113 allowing a deduction for legal fees to secure possession and income rights to corporation already owned by the taxpayer in those cases however the legal fees were business connected mr barry’s legal fees by contrast were not business connected but arose from and related entirely to his marital relationship we conclude and hold that mr barry’s legal expenses are personal expenses not deductible under sec_212 petitioners have not asserted or demonstrated that the expenses are deductible under any other section of the code accordingly decision will be entered for respondent
